UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF COLUMBIA
 
    CASANDRA SMITH,

                                              Plaintiff,

                                              v.                           Case No. 1:15-cv-472 (CRC)

    LINDA MCMAHON,1
    Administrator, Small Business
    Administration,

                                              Defendant.

 
                                                               MEMORANDUM OPINION

              Plaintiff CaSandra Smith was a longtime employee of the U.S. Small Business

Administration (“SBA”) when in May 2013 she learned through a desk audit that she was,

literally, working above her paygrade. In response, Smith’s supervisor—relying on advice from

an SBA job classification specialist—sought to create a new position for her. However, due to a

mix-up in the SBA’s Human Resources office and a subsequent hiring freeze, the position was

never posted, and the SBA solved the problem instead by relieving Smith of her above-grade

duties. Believing that her non-promotion was the product of discrimination on the basis of her

gender and race (African-American), Smith filed a complaint with the agency’s Equal

Employment Opportunity (“EEO”) office. Subsequently, the SBA took a number of actions—

including the denial of Smith’s requests for a transfer and a private office—that Smith viewed as

attempts to retaliate against her for the EEO activity. She brought suit in this Court, challenging

the non-promotion, the alleged retaliatory actions, and other non-selections.

                                                            
              1
         By operation of Fed. R. Civ. P. 25(d), the current Administrator of the Small Business
Administration, as former Administrator Contreras-Sweet’s successor, has been “automatically
substituted as a party.”
                                                                       1
                                                                        
       While acknowledging the complexity of the facts underlying this case, the Court

ultimately concludes that Smith has failed to produce sufficient evidence permitting a reasonable

jury to find that any of the adverse actions she alleges were motivated by discrimination or

retaliation. See McGrath v. Clinton, 666 F.3d 1377, 1383 (D.C. Cir. 2012); Calhoun v. Johnson,

632 F.3d 1259, 1261 (D.C. Cir. 2011). The Court will therefore grant summary judgment for the

SBA.

 I.    Background

       Smith has been an employee of the SBA since 1989. See Def.’s Mem. Supp. Mot.

Summ. J. (“MSJ”), Ex. 1 at 11:20–21. She began her tenure with the agency at its headquarters

in Washington, D.C., but after several years, she relocated to the SBA’s North Carolina District

Office in Charlotte. See id. at 12:16–25. Between 1994 and 2009, Smith’s positions varied

significantly, and they included some supervisory roles. See id. at 12:16–13:16; 157:23–158:14.

In 2009, though still posted in Charlotte, Smith took a position as a Program Analyst with the

SBA’s Washington-based Office of Certification and Eligibility. See id. at 13:22–24, 14:13–15;

Def.’s MSJ, Ex. 3. That Office is located within the Office of Business Development, which in

turn is a subdivision of the Office of Government Contracting and Business Development

(“GCBD”). See Def.’s MSJ, Ex. 4.

       A. Desk Audit, Promotion Efforts, and Reassignment of Duties

       Although Smith’s Program Analyst job was a GS-13 position, she was soon assigned IT

project management responsibilities that former GS-14 employees had performed. Pl.’s Mem.

Opp’n Def.’s MSJ (“Pl.’s Opp’n), Ex. 18 at 254–59. By early 2013, Smith was convinced that

she was doing above-grade work, and she voiced that concern to management. Compl. ¶ 15. In

response, Robert Watkins—Smith’s supervisor for nearly all of the time period relevant here,



                                                2
                                                  
Def.’s MSJ, Ex. 1 at 15:21–16:2—requested that the Human Resources office conduct a “desk

audit,” Def.’s MSJ, Ex. 26, which is “a formal review of [an employee’s] duties and

responsibilities . . . [to] [d]etermine[] what knowledge, skills, and abilities are necessary to

perform[ing] [the] job,” Def.’s MSJ, Ex. 25 at 16. Kia Wyche, in Human Resources, began the

desk audit in April 2013. Def.’s MSJ, Ex. 1 at 73:1–5, 76:10–12. The next month, Wyche

emailed Watkins to convey that she had completed the desk audit, and that the “correct

classification for [Smith’s] position” was at a GS-14 level. Def.’s MSJ, Ex. 27. But Wyche

went on to note that Smith’s performance of GS-14-level duties was considered the result of “a

planned management action, since GS-14 duties [had been] assigned to a GS-13 employee,”

rather than simply being acquired due to increased need over time. Id. As a result, under agency

human resources policy, any grade promotion for Smith could not be automatic, since

“competition would apply to filling [the newly recognized GS-14] position.” Id.

       Heeding Wyche’s advice, Watkins assembled the paperwork necessary to initiate a

personnel action for the GS-14 position, and on May 20—less than two weeks after the

completion of the desk audit—a recruitment action request was submitted to Human Resources

for processing. See Def.’s MSJ, Ex. 29. Nearly four months later, Human Resources emailed to

apologize: There had been a mix-up involving two separate recruitment actions, which had

caused a processing delay. Def.’s MSJ, Ex. 30. Roughly a week later, Watkins and his

supervisor, Darryl Hairston, completed a second personnel action request, this time clarifying

that the position was open only to GCBD employees (including Smith) and was subject to an

alternative work site (like Smith’s). Def.’s MSJ, Ex. 31. That was emailed to Human Resources

the same day. Id.




                                                  3
                                                    
       Mild dysfunction in the SBA’s Human Resources department preceded major

dysfunction, at the federal government writ large. Only a few days after the Human Resources

snafu had been resolved, from October 1 through October 16, 2013, all federal government

agencies—including the SBA—underwent a budget-related shutdown. Soon after the shutdown,

in light of continuing budgetary uncertainty, the SBA implemented an agency-wide hiring freeze,

which lasted through early 2014. See Def.’s MSJ, Ex. 17 at 62:13–18, 114:11–115:5. During

that period, all final hiring decisions were made by the Administrator, see id. at 58:19–59:5;

Def.’s MSJ, Ex. 11 at ¶ 37, and to facilitate that process, in November 2013, SBA senior

administrators and office heads were instructed to submit priority hiring lists for their respective

divisions. See Def.’s MSJ, Ex. 35. On November 25, GCBD submitted its list, which included

the GS-14 post intended for Smith. Id. In January 2014, the SBA’s Acting Administrator

released an agency-wide priority hiring memorandum, approving hiring at GCBD for ten

positions, but only for the purpose of “complet[ing] the transition to HQ of the centralized 8(a)

portfolio review.” Def.’s MSJ, Ex. 37. The GS-14 position intended for Smith did not fall

within that category, and accordingly, it was cancelled. See id. (email from SBA Chief Human

Capital Officer to GCBD leadership seeking “[a]pproval to cancel any . . . job announcement”

not relating to the portfolio review transition and “[a]pproval to cancel your one internal hire”);

see also Def.’s MSJ, Ex. 6 at 88:7–11.

       No longer able to raise Smith’s position grade, Watkins set about reducing her

responsibilities (again, on the advice of Human Resources). See Def.’s MSJ, Exs. 38–39.

According to agency protocol, this approach—removing above-grade duties—is one acceptable

means of responding to a desk audit that reveals a mismatch between an employee’s current

grade and current responsibilities. See Def.’s MSJ, Ex. 25 at 16; Ex. 17 at 96:6–14. Throughout



                                                  4
                                                   
January and February 2014, Watkins worked with Human Resources to draft a new position

description for Smith. See Def.’s MSJ, Exs. 38–39. In March 2014, Watkins notified Smith

that, effective the following month, she would be reassigned from the GS-13 “Program Analyst”

position to the GS-13 “Business Systems Support Specialist” position. Def.’s Ex. 40. The notice

also made clear that Smith’s grade and salary would not be affected. Id. Because Smith was on

medical leave when this first notice of reassignment was sent, the notice was reissued in May.

See Def.’s MSJ, Exs. 41, 43.

              B. Non-Selections for Two Positions

              Smith complains not only of the SBA’s failure to create a new GS-14 position for her, but

also of her non-selection for two existing positions.2 First, in April 2013, at the same time the

SBA was conducting the desk audit for her position, Smith applied for the GS-15 position of

Director of Certification and Eligibility. Def.’s MSJ, Ex. 1 at 51:10–23. As specified in the job

posting, applicants for the position were evaluated along two tracks—“Merit Promotion” and

“Delegated Examining”—each with its own set of hiring criteria. See Def.’s MSJ, Ex. 21.

Smith submitted her application only through the latter, “Delegated Examining” track, under

which military veterans are given preference. Def.’s MSJ, Ex. 11 at ¶ 20. Because Smith did not

identify herself as a veteran in her application, Human Resources did not include her on the

certified list of eligible “Delegated Examining” candidates. Id. at ¶ 30. Smith was not listed

among eligible “Merit Promotion” candidates, either, because she did not submit her application

under that category. Id. at ¶ 31. In contrast, the candidate selected for the position—Ms. Van




                                                            
              2
        Smith complained of other non-selections as well, but she has not responded to SBA’s
arguments as to three of these claims, and so has effectively conceded them. See Def.’s MSJ 21–
23, 23–24, 29–30; Def.’s Reply Supp. MSJ (“Def.’s Reply”) 2.
                                                               5
                                                                
Tran—applied under both application tracks, and was ultimately chosen from a list of “Merit

Promotion” qualified individuals. Id. at ¶ 32.

               Smith also challenges her non-selection for a Business Opportunity Specialist position in

the SBA’s Los Angeles District Office. Even though the position had been previously classified

as GS-13, a December 2014 vacancy announcement elevated the post to GS-14. See Def.’s MSJ,

Ex. 74 at 17:17–20, 23:13–19.3 Smith applied for that position. Id. at 16:9–15. However, soon

after the vacancy announcement was published, the Office of Field Operations in the SBA’s

headquarters cancelled the position, indicating that it would not be hiring any business

opportunity specialists at the GS-14 level. See id. at 36:20–22, 37:18–38:16. The position was

eventually re-advertised, but at the GS-13 level, and Smith opted not to apply for it. See Def.’s

MSJ, Ex. 1 at 167:10–12.

              C. Smith’s EEO Activity and the SBA’s Alleged Retaliation

              On August 29, 2013—after the completion of the desk audit, and during the SBA’s

protracted attempts to create a GS-14 position for her—Smith contacted the agency’s EEO

Office, complaining of race- and sex-based discrimination. Compl. ¶ 39. The Office

interviewed her about a week later, id. at ¶ 40, and Smith participated in an unsuccessful

mediation on December 20, 2013, see Pl.’s Opp’n, Ex. 4 at 15, 18. Smith subsequently

submitted a formal EEO complaint—dated December 30, and received January 2, 2014. Def.’s

MSJ, Ex. 68 (Formal EEO Complaint); Ex. 69 (Acknowledgment of Receipt). Smith argues that,




                                                            
              3
         Smith contends that the Los Angeles District Director, Victor Parker, raised the
position’s grade specifically to entice her to apply for the position, but he was apparently
unaware that she had applied until after the GS-14 position was cancelled. See Def.’s MSJ, Ex.
74 at 35:5–11.
                                                               6
                                                                
beginning with her first EEO contact in August 2013 and after, the SBA engaged in a series of

acts aimed at retaliating against her for engaging in that protected activity.

           1. Office Space

       As discussed above, during the period relevant here, Smith was based in the SBA’s

Charlotte District Office. Until 2013, although Smith was permitted to telework nine of every

ten days, see Def.’s MSJ, Ex. 54, she was assigned a cubicle in the “Answer Desk” section of the

office, which functioned as a national call center. Def.’s MSJ, Ex. 1 at 190:2–5. In fall 2013,

Smith had a conversation with Lynn Douthett, the North Carolina District Director, about an

upcoming renovation of the office. According to Smith, Douthett offered to assign her a private

office, and “even showed [her] two potential” office locations. Def.’s MSJ, Ex. 1 at 186:5–13.

Douthett recalls, instead, that she only offered to “see what [she] could do” about obtaining

office space for Smith, and further clarified that “there were no guarantees,” since the office

would be “downsizing from 11,000 square feet to around 5,000.” Def.’s MSJ, Ex. 44 at 50:12–

15.

       Regardless, the renovations took place from January to April 2014, and during that time,

there was considerable confusion—involving roughly a half-dozen upper-level managers—

regarding where Smith’s desk would ultimately be located. See Def.’s Statement of Facts

(“SOF”) at ¶¶ 209–27. In the end, due to the significant reduction in the office’s size, Smith was

assigned a cubicle in the same “Answer Desk” section where she had previously been located,

though—like all other cubicles in the office—it was smaller after the renovation. See Def.’s

MSJ, Ex. 1 at 196:22–24; Ex. 17 at 108:6–8. Only one employee in the “Answer Desk” area had

a stand-alone office after the renovation: She had occupied a private office before the renovation

and, unlike Smith, was a supervisor. Id. at 109:14–22, 123:7–18.



                                                  7
                                                    
                      2. Training Requests

              Smith submitted three requests for training that were denied—at least initially—

following her contact with the EEO office.4 First, in fall 2013, Smith sought to attend two

project management training sessions in Washington, D.C. Watkins initially denied that request

due to lack of funding, and also initially advised Smith that she could not travel to D.C. on her

own dime, since that would require reimbursement from the SBA. See Def.’s MSJ, Ex. 78.

However, after Smith spoke to agency counsel and explained that she had an independent reason

for traveling to D.C., she was permitted to attend the training. See id.; Def.’s MSJ, Ex. 75 at 6–

7. Smith also complains that Watkins was nonresponsive to two 2014 training requests—one

submitted in January for a free online seminar, and one submitted in April for a project manager

re-certification course. Id. at 7–8. A different manager ultimately approved both of those

trainings, however. Id.

                      3. Reasonable-Accommodation Request

              In May 2014, Smith submitted a reasonable-accommodation request to the SBA’s EEO

Office, seeking a 100-percent telework schedule (an increase from her 90-percent telework

arrangement) and a transfer to another SBA department. See Def.’s MSJ, Ex. 55. After some

back and forth, including a request for additional medical documentation, the SBA granted

Smith’s telework request in October 2014. See Def.’s MSJ, Ex. 58. However, in July 2014,

Tran—Smith’s supervisor at the time—denied her request for a transfer, citing agency policy that

a reassignment is a reasonable accommodation of “last resort,” to be used only “when an

employee is unable to perform the essential functions of [her] position.” Def.’s MSJ, Ex. 56. In


                                                            
              4
         Smith also claims to have submitted numerous requests which were denied prior to her
first EEO contact, see Def.’s MSJ, Ex. 75 at 6–8, but for obvious reasons those denials could not
have been retaliatory.
                                                               8
                                                                
September 2014, Tran’s decision was reviewed and affirmed by the SBA’s Reasonable

Accommodation Review Committee. Def.’s MSJ, Ex. 57. Finally, in January 2015, the Federal

Occupational Health Service also weighed in: After a thorough review of Smith’s medical

documentation, it agreed that Smith had not justified a reasonable-accommodation request,

because she had not shown an inability to perform essential functions of her position. Def.’s

MSJ, Ex. 61. The Chair of the SBA’s Reasonable Accommodation Review Committee

communicated those results to Smith in a February letter, explaining that “[t]he provided

documentation [did] not establish that [she was] suffering from a substantial impairment, only

that she believe[d] she [was] being treated unfairly by her managers.” Def.’s MSJ, Ex. 62.

Accordingly, the agency denied the transfer request. Id.

                      4. Train-the-Trainer Events

              The SBA operates “Train-the-Trainer” sessions, where SBA employees visit district

offices throughout the country and train participants, who in turn train other employees within

their local office. See Pl.’s Opp’n, Ex. 19 at 35:17–38:8. Smith had been a trainer at these

events, and in June 2014, she was slated to participate again, albeit via webinar. See Def.’s MSJ,

Ex. 81.5 However, soon before the event, Smith was notified via email that there would be no

call-in at the event, and that she would no longer be presenting. Def.’s MSJ, Ex. 82. It is unclear

whether the email sender—another SBA employee—or Watkins made the decision to cancel the

call-in. See Pl.’s Opp’n, Ex. 18 at 227:9–228:25. The record also reveals alternate explanations

for the decision. Watkins suggested Smith’s expertise was unnecessary for the training. Pl.’s



                                                            
              5
         The other trainers scheduled to attend the June 2014 sessions presented in person, and it
is unclear why it was arranged for Smith to present virtually. However, one likely explanation is
that Smith was the only SBA employee slated to present at three sessions, each of which was
located in a different U.S. city and none of which was in Charlotte. See Def.’s MSJ, Ex. 81.
                                                               9
                                                                
Opp’n, Ex. 25 at 8:9–21. Tran was under the impression that Smith did not participate “due to

[the] lack of proper technology.” Def.’s MSJ, Ex. 83 at ¶ 5.

       D. Procedural History

       Smith filed a complaint in this Court in April 2015, alleging that the SBA had engaged in

discrimination based on her sex and race, and had retaliated against her for seeking redress from

the EEO. A period of discovery followed, and the SBA now moves for summary judgment,

contending that there can be no genuine dispute that, in acting as it did, the agency was

motivated by legitimate, nondiscriminatory considerations. For instance, it maintains that

Smith’s supervisors did what they could to promote her after the desk audit, but that their efforts

were frustrated by mix-ups at Human Resources, followed by a budget crisis. See Def.’s MSJ

15–21. Likewise, the agency explains that the actions Smith views as “retaliatory” were, in some

cases, not materially adverse, and in others, not demonstrably linked in any way to Smith’s EEO

activity. Id. at 32–44. Smith opposes the agency’s motion. She argues that the processing

mishaps and budget-related hiring issues constitute an “amazing” and “incredible” constellation

of circumstances, less plausible than her own account—i.e., that she was repeatedly denied

promotions because she was a woman and African-American. Pl.’s Opp’n 3–4, 11–28. And

Smith urges the Court to view the retaliatory acts she alleges in their “entirety”; under that

analysis, she argues, they are cognizably adverse. Id. at 4, 34–44.

       The Court ultimately agrees with the SBA: Although the agency’s personnel process was

hardly a model of transparency or efficiency, there is insufficient direct or circumstantial

evidence in this record permitting a reasonable juror to infer that Scott was denied promotions

due to her sex or race. Furthermore, the retaliatory acts Smith alleges are not similar enough to




                                                 10
                                                   
be grouped together, nor is there sufficient evidence that those acts were motivated by a

retaliatory purpose.

  II.     Legal Standards

          A court will grant summary judgment if the movant “shows that there is no genuine

dispute as to any material fact,” such that “judgment as a matter of law” is proper. Fed. R. Civ.

P. 56(a). A material fact is one that could affect a suit’s outcome under the relevant law, and a

genuine dispute is one that a reasonable juror could resolve in favor of the nonmovant.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[A] party seeking summary

judgment . . . bears the initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of [the record] which it believes demonstrate the absence

of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). But

“after adequate time for discovery and upon motion,” a court must enter summary judgment

“against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.” Id.

at 322.

  III. Analysis

          As outlined above, Smith brings claims that her non-promotion and two non-selections

were discriminatory, and also that several of the agency’s actions following her EEO activity

were retaliatory. The Court will discuss each set of claims in turn.

          A. Non-Promotion and Non-Selection Claims

          Because the SBA has “assert[ed] a legitimate, non-discriminatory reason” for the non-

promotion and non-selections that Smith challenges, “the question whether [Smith] actually

made out a prima facie case is ‘no longer relevant’ and thus ‘disappear[s]’ and ‘drops out of the



                                                   11
                                                     
picture.’” Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493 (D.C. Cir. 2008) (quoting St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510, 511 (1993); Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 143 (2000)). Accordingly, the Court “need not—and should not—

decide whether [Smith] actually made out a prima facie case under McDonnell Douglas.” Brady,

520 F.3d at 494. Rather, that “framework falls away[,] and the court must decide one ultimate

question: ‘Has the employee produced sufficient evidence for a reasonable jury to find that the

employer’s asserted non-discriminatory reason [for the termination] was not the actual reason[,]

and that the employer intentionally discriminated against the employee[?]’” DeJesus v. WP Co.

LLC, 841 F.3d 527, 532–33 (D.C. Cir. 2016) (quoting Brady, 520 F.3d at 494). That “ultimate

question” is really two: the first addressing whether the proffered reason is pretextual or genuine,

and the second evaluating whether the actual reason was discrimination.

               1. Non-Promotion to Position at GS-14 Level

       The lion’s share of Smith’s complaint and Opposition brief is devoted to the argument

that the agency’s failure to create a GS-14 position for her following the desk audit—and to hire

her for that position—was discriminatory. As Smith frames it, that non-promotion was actually

the result of three separate agency actions: the decision not to automatically promote Smith

following the desk audit; the delay in posting the GS-14 position intended for her; and the

ultimate cancellation of the position.

                   a. No Automatic Promotion

       As recounted above, see supra section I.A, when Wyche in Human Resources completed

Smith’s desk audit and confirmed via email that Smith had been performing above-grade duties,

she also noted that the GS-14-level work had resulted from “a planned management action, since

GS-14 duties were assigned to a GS-13 employee.” Def.’s MSJ, Ex. 27. For that reason, Wyche



                                                12
                                                   
explained that “competition would apply to filling [the newly recognized GS-14] position.” Id.

Watkins sought clarification of that determination the same day: “How did we determine that

this was a planned management action?” he asked. Def.’s MSJ, Ex. 28. Wyche responded:

“Whenever management assigns duties from one position to another, it is considered a planned

management action [subject to competition].” Id. On the basis of this advice, rather than simply

promoting Smith on the spot, Watkins went about completing and submitting the paperwork

necessary for creating a new GS-14 position—intended for Smith, but open to others. See Def.’s

MSJ, Ex. 29.

       According to Smith, Watkins’ decision to create a competitive GS-14 position rather than

automatically promote her was discriminatory. In support of that view, she points to an agency

policy stating that, following a desk audit revealing above-grade responsibilities, the human

resources classifier “will upgrade” the position. Def.’s MSJ, Ex. 25 at 16 ¶ 5. She also cites

deposition testimony from two senior SBA officials, to the effect that the competition

requirement following the desk audit was “a new HR rule.” Pl.’s Opp’n, Ex. 20 at 15:17–16:12;

see also Pl.’s Opp’n, Ex. 23 at 39:10–18.

       There are two fundamental reasons why this evidence could not ground a reasonable

juror’s conclusion that Watkins’ decision not to promote Smith automatically was motivated by

discrimination. First, as the SBA discusses at length in its Reply, it is reasonably clear that in

advising Watkins to subject the new GS-14 position to competition, Wyche was correctly

applying a long-recognized distinction between above-grade duties resulting from “accretion,”

on the one hand, and “planned management actions,” on the other. See Skrobot v. United States,

534 F.2d 237, 242–43 (Ct. Cl. 1975) (explaining that, under the Federal Personnel Manual, an

employee may be promoted non-competitively when “the newly created position [is] the result of



                                                 13
                                                    
[an] ‘accretion of additional duties,’” rather than a “planned management action”). As Wyche

explained, because a manager assigned Smith above-grade duties formerly belonging to other

GS-14 employees, those duties resulted from a “planned management action,” subject to

competitive promotion. See Def.’s MSJ, Ex. 28; Def.’s Reply, Ex. 84. On the other hand, if the

desk audit had revealed that Smith’s above-grade duties resulted from “accretion” (as opposed to

reassignment), then it appears she could have been promoted non-competitively. This at least

helps to explain both the SBA’s policy that desk audits can warrant grade increases, see Def.’s

MSJ, Ex. 25 at 16 ¶ 5, as well as the impression of senior management officials that promotions

happened as a matter of course following desk audits, see Pl.’s Opp’n, Ex. 20 at 15:17–16:12;

Ex. 23 at 39:10–18.

              Even more to the point, assuming arguendo Smith has shown a genuine dispute as to

whether Wyche correctly applied agency policy in advising Watkins against an automatic

promotion, there is no evidence suggesting Watkins was motivated by discrimination in relying

upon that advice. Watkins was clearly instructed by Wyche—a Human Resources specialist in

classification—that competition should apply to any potential promotion for Smith. Even then,

Watkins did not simply take Wyche’s word for it: He sent a follow-up email asking how she

“determine[d] that this was a planned management action,” and Wyche responded with an

explanation. Def.’s MSJ, Ex. 28.6 Surely, Watkins’ decision at that point was “justified by a

reasonable belief in the validity of the reason given,” regardless of that rationale’s ultimate

accuracy. George v. Leavitt, 407 F.3d 405, 415 (D.C. Cir. 2005). On this basis alone, it is clear




                                                            
              6
        Smith’s assertions to the effect that Watkins “immediately accepted [Wyche’s]
unsupported and unexplained statement,” Pl.’s Opp’n 14, and that he proceeded to create a
competitive position “without further inquiry or discourse,” id. at 16, are at odds with the record.
                                                               14
                                                                 
that Smith has not produced sufficient evidence that Watkins’ decision not to promote her

automatically was discriminatory.

                   b. Delay in Position Posting

       The SBA’s processing of the GS-14 recruitment action intended for Smith was, as

described above, hardly a model of efficiency. See supra section I.A. Although the GS-14

hiring request form was completed by Watkins and submitted only about ten days after the

completion of the desk audit, it appears that Human Resources failed to take any action on the

matter until nearly four months later—on September 19, 2013—when it emailed to apologize for

a mix-up. See Def.’s MSJ, Ex. 30. Watkins completed and submitted another hiring request

within a week, but then—starting October 1, 2013—the SBA was subject to a federal

government shutdown, and then a hiring freeze, which lasted through early 2014. See Def.’s

MSJ, Ex. 17 at 62:13–18, 114:11–115:5. This, combined with the Human Resources mix-up,

caused the delay, and ultimately the cancellation, of the GS-14 position intended for Smith.

       Under Smith’s reading of these events, however, the protracted processing period was

intentional rather than unfortunate: She argues that the delay in posting her position was actually

part of a deliberate scheme to deny her a promotion. In support, Smith highlights the extent of

the delay (which presumably goes to pretext) by pointing to agency guidance advising that the

time between the submission of a personnel action request and the posting of the requested

position should be no longer than eight calendar days. See Pl.’s Opp’n, Ex. 6. She further posits

that the delay was aimed not only at denying her a promotion, but also at facilitating the transfer

of her substantive duties to another SBA employee, Kimberly Russell. See Pl.’s Opp’n 18–21.

       These arguments do not hold water. The fundamental flaw underlying them is that

Watkins is the only agency official Smith alleges to have acted with a discriminatory motive in



                                                15
                                                   
denying her a promotion. Accordingly, if Watkins had been to blame for the extended delay in

processing the hiring request—which the parties concede was substantially longer than what

policy or practice prescribed—then Smith might have a case for pretext. The record reflects

quite the opposite, though: Watkins completed the initial hiring request five days after the desk

audit’s completion, and saw to its submission to Human Resources another five days after that.

See Def.’s MSJ, Exs. 29, 31. Similarly, in September, roughly one week after Human Resources

emailed about the mix-up, Watkins completed and oversaw the submission of a second, follow-

up request form. Def.’s MSJ, Ex. 31. Smith faults Watkins for submitting this second request in

“surprisingly sparse” form, Pl.’s Opp’n 16–17, but there is no evidence suggesting that the form

was considered incomplete by Human Resources, and it appears from the record that the second

form was submitted as a supplement to the first. See Def.’s MSJ, Ex. 31. In other words, the

record illustrates that Watkins—the alleged discriminatory agent—far from being to blame for

the delay, was actually making timely efforts to press the hiring request.

              This defuses Smith’s main arguments regarding pretext. First, it is largely irrelevant that

the delay violated agency guidance. The parties agree that the delay was substantial, and well

out of step with agency policy and practice. The material point is that no record evidence

suggests that Watkins caused that delay.7 And Smith’s attempts to frame the delay as a

calculated means of reassigning her duties to Russell, another SBA employee, fail for the same

reason: Watkins was not responsible for that, either. See Def.’s MSJ, Ex. 5 at 77:14–17

(explaining that Watkins could not have assigned duties to Russell because he was not her

supervisor); Pl.’s Statement of Disputed Facts (“SOF”) at ¶ 5 (undisputed that Watkins was


                                                            
              7
          The Court therefore need not address the SBA’s arguments that the agency policy is
only discretionary, and that the guidance should not be considered because it was not previously
identified during discovery. See Def.’s Reply 13–14.
                                                               16
                                                                 
never Russell’s supervisor). Smith’s theory of pretext, in short, is that Watkins, Russell’s

supervisor (Calvin Jenkins), and Human Resources all conspired to delay the GS-14 posting,

thus buying time to assign away her duties. But the record contains no evidence of such a

conspiracy.

                   c. Position Cancellation

       Above, the Court discussed the events leading up to the ultimate cancellation of the GS-

14 position intended for Smith. See supra section I.A. Soon after the Human Resources mix-up,

from October 1 through October 16, 2013, all federal government agencies underwent a budget-

related shutdown. The SBA then implemented an agency-wide hiring freeze, effective through

early 2014. See Def.’s MSJ, Ex. 17 at 62:13–18, 114:11–115:5. In November 2013, SBA senior

administrators and office heads submitted priority hiring lists. See Def.’s MSJ, Ex. 35. GCBD

submitted its list on November 25, which included the GS-14 post intended for Smith. Id. The

SBA’s Acting Administrator, in January 2014, approved hiring at GCBD for ten positions, but

only for the purpose of “complet[ing] the transition to HQ of the centralized 8(a) portfolio

review.” Def.’s MSJ, Ex. 37. While neither party explains what this “portfolio review

transition” entailed, there is no dispute that it was unrelated to the GS-14 position intended for

Smith. The SBA proffers this as its legitimate, non-discriminatory reason for cancelling Smith’s

intended position. See Def.’s MSJ, Ex. 6 at 88:7–11.

       Smith challenges that explanation in two main ways. First, she insists that Watkins

actually cancelled the position before the Acting Administrator did, and that his motivations

were discriminatory and retaliatory. See Pl.’s Opp’n 21–24. Second, Smith asserts that every

other position on the priority hiring list was filled, including at least one that also was unrelated




                                                  17
                                                    
to the portfolio review transition. Id. at 26.8 Neither of these contentions is grounded in the

record.

                  Smith points to two documents supposedly showing that Watkins cancelled the GS-14

position before the Administrator did. The first is a November 2013 email from Watkins to

Bridget Bean, the SBA’s Chief Human Capital Officer, see Def.’s MSJ, Ex. 17 at 6:16–7:1,

attaching Smith’s desk audit results, listing other basic information about the desk auditor

(Wyche) and the date of the audit, and noting as “background” that “[w]e had several concerns

regarding moving forward with the announcement including preselection, potential EEO

complaint, etc[.] that we raised[,] but we were still advised to move forward with competing the

position.” Def.’s MSJ, Ex. 33B. Smith suggests that this email indicates Watkins’ desire for the

GS-14 position—as of November 2013—not “to proceed to competition.” Pl.’s Opp’n 22. But

that is a clear misreading of the email: Watkins wrote in the past tense (he “had . . . concerns”

which he previously “raised” and was “advised” about), not the present. In context, he was

clearly referring to his concerns in May 2013, at the time of the desk audit, not any concerns he

presently had about the posting of the position. His deposition testimony confirms this. See

Def.’s MSJ, Ex. 88 at 46:7–50:21.

              The second document Smith points to is a December 26, 2013 email from Watkins to

Wyche, Smith’s desk auditor. See Def.’s MSJ, Ex. 38. Watkins writes: “As you may be

aware[,] we weren’t able to get this announcement out to get a GS-14 advertised. We are


                                                            
              8
          Smith also complains that her position was listed “dead last” on the GCBD’s hiring
priority list, framing this as evidence of pretext. Pl.’s Opp’n 27. But the position is actually
included in a separate, unranked category for internal recruits, so on the face of the document, it
is unclear how the position relates in priority to the others. See Def.’s MSJ, Ex. 35.
Furthermore, as SBA points out, including the position intended for Smith on a shortlist of
priority hires would be an odd way of discriminating against her in hiring. See Def.’s Reply 17–
18.
                                                               18
                                                                 
looking now at removing the work that is considered 14[-]level work from this employee and

adding it to the responsibilities of a grade 14 employee that we previously hired.” Id. Surely,

this email demonstrates that Watkins knew in late December that Smith’s position would not be

posted, and that he then began the process of removing her GS-14-level duties. However, what

no document shows is that Watkins himself made that decision. Indeed, Smith concedes that

during the hiring freeze, final hiring authority was vested in the SBA Administrator. Pl.’s SOF

at ¶ 154; see also Def.’s MSJ, Ex. 11 at ¶ 37. And Smith has pointed to nothing in the record

even suggesting that Watkins had influence over that decision.

              Smith’s other main pretext argument is that hers was “the only position on the entire

priority list submitted by GCBD which was not approved.” Pl.’s Opp’n 26. Purportedly, that

follows because all positions on the list except for Smith’s and another internal hire were related

to the portfolio review transition. Id. The priority hiring document, however, appears to list

numerous positions that are not linked to the 8(a) portfolio review transition, see Def.’s MSJ, Ex.

35, and Smith points to no evidence suggesting they were (or indicating whether any such

positions were actually filled). Smith also asserts that the only other internal hire on the priority

list was (1) filled, despite (2) being unrelated to the portfolio review transition. Pl.’s Opp’n 26.

But Smith has pointed to no record evidence establishing either of those premises.9 Finally,



                                                            
              9
         The deposition testimony Smith cites in support establishes only that Jeanne Crepeau, in
GCBD, applied for that position. See Pl.’s Opp’n, Ex. 21 at 49:14–18. Smith also cites
deposition testimony from Calvin Jenkins, but the cited page number was not included in the
exhibit. See Pl.’s SOF at ¶ 169 (citing Jenkins Dep. [Pl.’s Ex. 23] at 78:19–80:9). Smith’s best
evidence is a January 14 memo to the SBA Administrator from the Chair of the Executive
Resources Board recommending the approval of “60 [agency-wide] internal hiring actions [then]
pending” with Human Resources, under certain conditions. Pl.’s Opp’n, Ex. 8. But there is
nothing further confirming whether Crepeau’s position was among those sixty. By the time
Bean—SBA’s Chief Human Capital Officer—emailed the head of GCBD on January 16 to
approve only 10 positions for the portfolio review transition, she sought “approval to cancel
                                                               19
                                                                 
Smith cites to agency-wide, internal and external hiring totals (60 and 39, respectively),

apparently to show that the agency hired more than the ten portfolio review positions during the

freeze. See Pl.’s SOF at ¶ 168. Those numbers, however, in no way contradict the agency’s

position that the portfolio review positions were the only spots filled within GCBD, the

subdivision where Smith was employed. See Pl.’s Opp’n, Ex. 8 (January 2014 memorandum to

the SBA Administrator recommending 60 internal and 39 external agency-wide hires, to include

10 hires within GCBD).

              As explained above, Smith has failed to show that the SBA’s explanations for creating a

competitive GS-14 position following her desk audit; for the agency’s delay in posting her

position; or for its ultimate cancellation of that position were explained by pretexts, let alone

pretexts for race or gender discrimination. The Court turns now to Smith’s remaining claims of

discriminatory non-selection.

                             2. Non-Selection for GS-15 Director of Certification and Eligibility Position

              Smith applied for the GS-15 position of Director of Certification and Eligibility in April

2013. See supra section I.B. Even though applicants for the position were evaluated along two

tracks, “Merit Promotion” and “Delegated Examining,” see Def.’s MSJ, Ex. 21, Smith submitted

her application only through the latter, Delegated Examining track, which gives military veterans

a preference. Def.’s MSJ, Ex. 11 at ¶ 20. Smith indicated no such preference, and accordingly,

Human Resources did not certify her as an eligible Delegated Examining candidate. Id. at ¶ 30.

Of course, because she did not apply for consideration under Merit Promotion, she was excluded

from that list as well. Id. at ¶ 31.



                                                            
[GCBD’s] one internal hire,” referring to Smith’s position. Def.’s MSJ, Ex. 37 (emphasis
added). It is unclear what happened to the other internal position.
                                                               20
                                                                 
              Despite this rather straightforward—and undisputed, see Pl.’s SOF ¶ 75—account for

why Smith was not selected for the position, she insists that her non-selection was

discriminatory. She asserts that she was better qualified than the selectee, and argues that she

should have been included in the Merit Promotion track’s certification list because she had been

performing GS-14-level work (thereby satisfying the relevant time-in-grade requirement). See

Pl.’s Opp’n 29–32. The obvious flaw with both of these arguments is that Smith never applied to

be considered under Merit Promotion. Her arguments about her relative qualifications and her

eligibility for the Merit Promotion certification list are therefore beside the point.10 And there is

nothing in the record suggesting that her non-selection for the GS-15 Director position was

discriminatory.

                             3. Non-Selection for GS-14 Business Opportunity Specialist Position

              Smith also applied and was not selected for a GS-14 Business Opportunity Specialist

position in the SBA’s Los Angeles District Office. See supra section I.B. The position had been

previously classified as GS-13, but in December 2014, when Smith applied, it was advertised at

the GS-14 level. Def.’s MSJ, Ex. 74 at 23:13–19. Soon after the posting and the submission of

Smith’s application, however, the SBA’s Office of Field Operations cancelled the position,

explaining that it would not hire any business opportunity specialists at the GS-14 level. See id.

at 36:20–22, 37:18–38:16. When the position was re-advertised at the GS-13 level, Smith did

not apply for it. See Def.’s MSJ, Ex. 1 at 167:10–12.




                                                            
              10
         For a variety of reasons, as SBA explains, those arguments also lack merit. See Def.’s
Reply 4 (noting that the desk audit results revealing Smith’s above-grade work were released
after Human Resources generated the certificate lists of eligible candidates, meaning that no
deciding official could have known to give Smith time-in-grade credit).
                                                               21
                                                                 
              Essentially, Smith’s challenge to this non-selection boils down to chronology—i.e., the

fact that the position was cancelled soon after she submitted her application. See Pl.’s Opp’n 33

(arguing that the “amazing timing and sequence of these events points to the obvious conclusion

that the position was cancelled at the GS-14 level, in yet another . . . attempt to block . . . Smith

from advancing.”). The problem is that there is no evidence that anyone in the agency was even

aware that she had applied for the position until after it was cancelled. That includes Victor

Parker, the deciding official. See Def.’s MSJ, Ex. 74 at 35:5–11. Nor is there any evidence

connecting the cancellation of the Los Angeles position with any other incident Smith alleges, or

any other official relevant to this case. Without evidence that the cancellation was more than a

simple management decision to keep a position at the grade it previously had been, Smith cannot

sustain her claim.

              B. Retaliation Claims

              Smith argues that, in addition to passing her over for promotions and open positions for

discriminatory reasons, the SBA retaliated against her in various ways because she reached out

to the EEO, in August 2013. Pl.’s Opp’n 34. In particular, she complains that she was denied a

location transfer, private office space, and the opportunity to attend and facilitate training

sessions. Id.11

               A prima facie retaliation case requires showing that “[an employer] took materially

adverse action against [an employee] because he participated in protected activity.” Bridgeforth

v. Jewell, 721 F.3d 661, 663 (D.C. Cir. 2013) (citing McGrath v. Clinton, 666 F.3d 1377, 1380



                                                            
              11
         Smith’s Complaint suggests that these allegedly retaliatory actions were also
discriminatory. See Compl. at ¶¶ 60–66. However, she makes no such arguments in her
Opposition. See Pl.’s Opp’n 34–44 (no mention of allegedly retaliatory actions being
discriminatory).
                                                               22
                                                                 
(D.C. Cir. 2012)). A materially adverse action, for purposes of a retaliation claim, is one that

would “dissuade[] a reasonable worker from making or supporting a charge of discrimination.”

Bridgeforth, 721 F.3d at 663 (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

68 (2006)). To show that an employer acted because of the protected activity, “the employee

must proffer evidence from which a reasonable jury could infer the employer’s retaliatory

intent.” McGrath v. Clinton, 666 F.3d 1377, 1383 (D.C. Cir. 2012). Provided that the employer

has proffered a legitimate, non-retaliatory reason for the action, “the ‘central question’ is whether

‘the employee produced sufficient evidence . . . that the employer’s asserted [non-retaliatory]

reason was not the actual reason and that the employer intentionally [retaliated] against the

employee” in violation of Title VII. Id. (quoting Calhoun v. Johnson, 632 F.3d 1259, 1261

(D.C. Cir. 2011)) (alterations in original).

               1. Retaliatory Hostile Work Environment

       Before addressing each of the retaliatory actions Smith alleges, the Court first addresses a

threshold legal issue. Simple retaliation claims—like those alleged in Smith’s complaint—rest

on “discrete” and “distinct” adverse actions. See Franklin v. Potter, 600 F. Supp. 2d 38, 76–77

(D.D.C. 2009); Lester v. Natsios, 290 F. Supp. 2d 11, 33 (D.D.C. 2003). In Smith’s Opposition

brief, however, she advances a new theory of retaliation: retaliatory hostile work environment.

See Pl.’s Opp’n 36. This is a “special type of retaliation claim,” with its own set of doctrinal

elements. Baird v. Gotbaum, 792 F.3d 166, 168 (D.C. Cir. 2015); see also Román v. Castro, 149

F. Supp. 3d 157, 166–67 (D.D.C. 2016) (summarizing the elements of a retaliatory hostile work

environment claim). Retaliatory hostile work environment claims permit courts to consider the

“cumulative effect” of “several individual acts,” which “may not be actionable on [their] own.”

Baird, 792 F.3d at 168 (citations omitted). But what the claim gives with one hand, it takes a



                                                 23
                                                   
way with the other. Under the theory, plaintiffs must allege acts that are “adequately linked”—

as evidenced by timing, nature, or type—and they must be severe or pervasive enough to “create

an abusive working environment.” Id. at 168–69.

              Smith’s retaliatory hostile work environment claim fails to satisfy these latter two

conditions. First, the adverse actions are not thematically connected: They did not, for example,

“involve the same type of employment actions, occur relatively frequently, [or involve] the same

managers.” Baird, 792 F.3d at 169 (quoting Baird v. Gotbaum, 662 F.3d 1246, 1251 (D.C. Cir.

2011)). Rather, Smith alleges a motley mix of adverse actions, spread out over the course of

nearly a year, and carried out by different managers.12 Second, the alleged adverse actions were

not “of such severity or pervasiveness as to alter the conditions of [Smith’s] employment and

create an abusive working environment.” Baird, 792 F.3d at 169 (quoting Hussain v. Nicholson,

435 F.3d 359, 366 (D.C. Cir. 2006)). The actions are not particularly severe or frequent, let

alone threatening or humiliating. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). Smith

points to the medical leave she took from January to April 2014 during the office renovation as

evidence of the hardship she suffered, but the severity standard is objective—not subject to the

heightened sensitivities of individual plaintiffs. Besides, half of the adverse actions Smith

complains of occurred after her return from medical leave.




                                                            
              12
          Douthett allegedly reneged on the promise of a private office between fall 2013 and
early 2014. Def.’s MSJ, Ex. 1 at 186:5–13. Watkins denied or failed to respond to the training
requests between November 2013 and April 2014. Def.’s MSJ, Exs. 75, 78. Stanley Jones, Jr.,
cancelled Smith’s virtual participation in the train-the-trainer event in June 2014 (although Smith
alleges this was Watkins’ decision). Def.’s MSJ, Ex. 82. And Van Tran denied the transfer
request in July 2014. Def.’s MSJ, Ex. 56.
                                                               24
                                                                 
       In short, even if Smith had properly alleged a retaliatory hostile work environment claim

in her complaint—which she did not—that claim would fail on the merits, for the reasons just

described.

               2. Discrete Retaliation Claims

       The Court now considers individually the adverse actions Smith alleges were retaliatory.

                   a. Office Space

       Recall that the SBA office in Charlotte underwent a renovation in early 2014; that prior

to the renovation, Smith was allegedly promised a private office; but that she ended up in a

cubicle in the “Answer Desk” area of the office. See supra section I.C.1. That was also her

situation prior to the renovation, except that now—thanks to a significant overall downsizing of

the office—her cubicle was smaller. See Def.’s MSJ, Ex. 17 at 108:6–8; Def.’s MSJ, Ex. 1 at

196:22–24. Smith’s account ties her assignment to this cubicle and the denial of a private office

to her EEO activity, which had begun several months prior.

       The problem for Smith is that she has not identified evidence, direct or circumstantial,

that would permit a reasonable jury to conclude that her cubicle assignment was the product of

retaliation. See McGrath, 666 F.3d at 1383. The only employee in the “Answer Desk” area with

a private office after the renovation, despite having a lower grade-level than Smith, was the

area’s supervisor. Def.’s MSJ, Ex. 17 at 109:14–22, 123:7–18. Such an arrangement is typical

at the SBA, for the common-sense reason that managers often need to have confidential

conversations with the employees they supervise. See id. at 110:10–12. At the time, Smith had

no such managerial role—indeed, she was teleworking nine out of every ten days. Def.’s MSJ,

Ex. 1 at 194:15–16, 210:13–15. The only other SBA employees in Charlotte with private offices




                                                25
                                                  
after the renovation had them prior to the renovations. See Def.’s Reply, Ex. 90 at 28:1–10.13

Absent any relevant comparators—or any other evidence suggesting that the treatment Smith

received during and after the renovation was materially different from any other employee in

Charlotte—Smith’s claim that her office space assignment was retaliatory cannot survive.

                                    b. Training Requests

              Following her EEO activity, Smith submitted three requests for training that were denied,

at least at first. See supra section I.C.2. Watkins initially denied the first request, for training

sessions in December 2013 and February 2014, citing a lack of funding, but Smith ultimately

attended those trainings when she explained that she would be in Washington anyway during her

leave. See Def.’s MSJ, Ex. 75; Ex. 78 at 6–7. Smith also alleges that Watkins failed to respond

to two 2014 training requests, but a different manager ultimately approved both of them. See id.

at 8.

              Smith’s claim regarding training requests fails for at least two reasons. First, as a result

of the denials or non-responses, she does not appear to have suffered any harm that would

“dissuade[] a reasonable worker from making or supporting a charge of discrimination.”

Bridgeforth, 721 F.3d at 663. The training requests were ultimately approved, and Smith points

to no evidence that she was adversely affected by a longer-than-desired waiting period prior to

their approval. Second, Smith points to no evidence permitting a reasonable inference of

retaliatory motive—for instance, in the form of similarly situated comparators. On the other side

of the scale, there is evidence supporting the agency’s legitimate explanation for initially denying



                                                            
              13
          The SBA claims these assignments were made as reasonable accommodations, but the
cited deposition testimony either does not support that contention or is not in the record. See
Def.’s MSJ 37 (citing Ex. 44 at 64:6–8 [not in record]); Def.’s Reply 22 (citing Ex. 90 at 28:2–10
[inapposite]).
                                                               26
                                                                 
her requests: Smith’s Charlotte location meant that travel funding was almost always necessary

to attend the SBA training, and the agency’s budgetary strain during this period meant such

funds were scarce. See Def.’s MSJ, Ex. 8 at 147:11–21; Ex. 17 at 62:13–18. This is consistent

with Smith’s concession that, well in advance of her EEO activity, her requests for training were

being denied. See Pl.’s Opp’n, 42 n.8. For these reasons, Smith fails to make out a successful

claim that the (initial) denials of her training requests were retaliatory.

                    c. Reasonable-Accommodation Request

        Smith submitted a reasonable-accommodation request to the EEO Office in May 2014,

seeking a 100-percent telework schedule and a transfer to another SBA department. See supra

section I.C.3. The SBA granted Smith’s telework request but denied the transfer request, on the

grounds that there was “no indication that [Smith] [was] unable to perform any essential

functions of her positions.” Def.’s MSJ, Ex. 62.

        On this record, no reasonable inference is possible that Tran, Smith’s supervisor at the

time, denied her transfer request for retaliatory reasons. Indeed, it is difficult to see how the

SBA’s legitimate rationale for the denial—compliance with the agency’s reasonable

accommodation policy—could be more airtight. The SBA’s Standard Operating Procedure for

reassignment as a reasonable accommodation provides that reassignment should “be used only as

a last resort in cases where there is no other effective form of reasonable accommodation,” and

where an “employee becomes unable to perform the essential functions of [a] position, even with

[other] reasonable accommodation[s].” Def.’s MSJ, Ex. 52 at 41–42. This was the policy Tran

relied upon when she first denied Smith’s request, explaining that Smith had shown no indication

she was unable to perform any essential job functions. See Def.’s MSJ, Ex. 56. And, after

further review of Smith’s medical documentation, Tran’s decision was affirmed twice on the



                                                  27
                                                     
same grounds—first by the SBA’s Reasonable Accommodation Review Committee, see Def.’s

MSJ, Ex. 57, and then by the Federal Occupational Health Service, see Def.’s MSJ, Ex. 61. For

her part, Smith points to no evidence of pretext.

                   d. Train-the-Trainer Event

       The Court previously explained that in June 2014, the SBA had planned for Smith to help

facilitate certain “train-the-trainer” sessions via webinar, but that soon before the date of the

event, Smith was notified that there would be no call-in (and that she would no longer be

participating). See supra section I.C.4.

       Admittedly, it is unclear from the evidence who made the decision to cancel Smith’s

participation, and why that decision was made. (Watkins indicated Smith’s particular expertise

was not needed for the training, Pl.’s Opp’n, Ex. 25 at 8:9–21, while Tran was of the view that

Smith did not participate “due to [the] lack of proper technology,” Def.’s MSJ, Ex. 83 at ¶ 5.)

However, Smith’s claim still fails because she has not identified any harm resulting from her

inability to help facilitate a single training series that would “dissuade[] a reasonable worker

from making or supporting a charge of discrimination.” Bridgeforth, 721 F.3d at 663. Indeed,

she received an overall “extraordinary” or “5” rating—the highest available—for the relevant

evaluation period, stretching from October 2013 to September 2014, along with a performance

bonus based on that award. See Def.’s MSJ, Exs. 63–64. Separately, because Smith was

excluded from the training nearly six months after she filed her EEO complaint, the action “is

not likely to qualify for . . . a causal inference” of retaliation. Moore v. Castro, 192 F. Supp. 3d




                                                  28
                                                     
18, 44 (D.D.C. 2016). For these reasons, her claim regarding the “train-the-trainer” event cannot

be sustained.14

   IV. Conclusion

              For the reasons outlined above, the Court will grant the SBA’s Motion for Summary

Judgment. An appropriate Order accompanies this Memorandum Opinion.




                                                                    CHRISTOPHER R. COOPER
                                                                    United States District Judge




Date: March 7, 2017




                                                            
              14
          Smith also complains that her computer equipment was not connected in the Charlotte
office when she returned from medical leave in 2014. No reasonable inference of retaliation is
possible regarding this action. Watkins sent Smith’s computer to the Office of the Chief
Information Officer for updating and other IT fixes, and contemporaneous emails show he was
engaged with Smith in trying to resolve the issue. See Def.’s MSJ, Ex. 7 at 55:5–12; Ex. 9B at
23:5–24:10; Ex. 50B at 76.
                                                               29